Citation Nr: 1114572	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-29 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for tinnitus disability.

2.  Entitlement to an increased rating for suppurative otitis media, right ear, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for hearing loss, right ear.

4.  Entitlement to service connection for residuals of larynx cancer due to undergoing laryngectomy, claimed as due to service-connected suppurative otitis media, right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law W.C.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1958.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A June 2007 rating decision denied entitlement to service connection for status post cancer of larynx.  A notice of disagreement was filed in August 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.  A March 2010 rating decision denied entitlement to increased ratings for service-connected suppurative otitis media, tinnitus, and hearing loss, right ear.  A notice of disagreement was filed in March 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.  The Veteran and W.C. testified at a Board hearing in January 2011; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for suppurative otitis media and entitlement to service connection for residuals of larynx cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum evaluation permitted under VA rating criteria. 

2.  The Veteran has no higher than level VIII hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 percent disability ratings for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for the entitlement to a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Veteran has requested an increased rating and/or 10 percent evaluation for each ear with regard to his service-connected tinnitus disability.  Under Diagnostic Code (DC) 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings for the Veteran's tinnitus disability.  

VCAA

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2010, the Veteran was issued VCAA notice with regard to his increased rating claim.  Such notice predated the March 2010 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  The Board has determined that the January 2010 VCAA letter constituted proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA treatment records.  At the Board hearing, the Veteran specifically denied seeking private medical treatment for his hearing loss, and also denied seeking recent VA treatment for this disability.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination report dated in March 2010.  At the January 2011 Board hearing, the Veteran's son-in-law testified that the Veteran's hearing loss had worsened and that he had not been afforded a VA examination for 2 to 3 years.  As detailed, the Veteran was afforded a VA examination in March 2010, thus 10 months prior to the Board hearing.  Such examination report obtained is thorough and contains sufficient information to decide the increased rating hearing issue on appeal, and the Board has determined that the evidence does not warrant further examination to assess the severity of his disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hearing loss increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hearing loss, right ear

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In March 2010, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
95
85
90
90
LEFT
N/A
50
55
60
65

The pure tone average in the right ear was 90 decibels, and 57.5 decibels in the left ear (rounded up to 58 decibels).  The examiner was unable to test speech recognition using CNC recorded word lists because the Veteran is a laryngectomy using esophageal speech.  

Such findings translate to level VIII hearing in the right ear.  38 C.F.R. § 4.85, Table VIA.  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.  

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  Specifically, the Board acknowledges the testimony that the Veteran has to read lips and people who speak to him have to "scream."  He has been issued hearing aids but contends that they have not helped.  The Board notes, however, that because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for hearing loss, right ear.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of  hospitalization that would render impractical the application of the regular schedular standards."

The record does not include any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings.  The VA examination report reflects the examiner's notation that his hearing loss does not have any significant effects on occupation or usual daily activities.  The evidence of record does not otherwise show that the Veteran's hearing loss resulted in marked interference with employment, or requires frequent periods of hospitalization and treatment records are void of any finding of exceptional limitation beyond that contemplated by the schedule of ratings.  Consequently, the Board finds that the current disability rating assigned adequately reflects the clinically established impairment experienced by the Veteran and a higher rating is denied on an extra-schedular basis.


ORDER

Entitlement to separate disability ratings for tinnitus disability is denied.  

Entitlement to a compensable disability rating for hearing loss, right ear is denied.


REMAND

Suppurative otitis media

The Veteran's suppurative otitis media, right ear, has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  This diagnostic criteria provides that a maximum evaluation of 10 percent is assignable for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  

Per Diagnostic Code 6204, peripheral vestibular disorder, a 30 percent rating is warranted for dizziness and occasional staggering.  Per Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and, a 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205.

A March 2010 VA examination report conducted to assess the severity of the Veteran's otitis media reflects that there were no signs of a staggering gait or imbalance, and no vertigo or dizziness.  Peripheral vestibular disorder and Meniere's syndrome were not diagnosed.  

At the January 2011 Board hearing, however, W.C. testified that the Veteran complains of being dizzy quite often and falls on occasion at his house.  W.C. has not witnessed the Veteran vomiting but he complains about losing his balance and feeling nauseous.  W.C. sees the Veteran weekly and at least three times a month he either observes the Veteran's dizziness or hears the Veteran complain about the dizziness.  

In light of the subjective complaints offered on behalf of the Veteran with regard to his otitis media, the Board has determined that the Veteran should undergo another VA examination to assess the severity of his otitis media, to include a determination as to whether the Veteran has peripheral vestibular disorders or Meniere's syndrome due to his service-connected suppurative otitis media.  See 38 C.F.R. § 3.159 (c)(4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  


Residuals of larynx cancer

The Veteran has claimed entitlement to service connection for residuals of larynx cancer due to undergoing laryngectomy, as due to or aggravated by his service-connected otitis media.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence of record reflects that the Veteran underwent a laryngectomy due to carcinoma of the larynx.  The Veteran does not assert that his carcinoma of the larynx is due to service or to a service-connected disability; rather, he claims that he has residuals from laryngectomy due to or aggravated by his service-connected otitis media.  At an August 2007 Board hearing, held prior to issuance of a March 2008 Board decision denying entitlement to an increased rating for suppurative otitis media, right ear, the Veteran's representative stated as follows:

[The Veteran] has a chronic suppurative type of otitis media, and this otitis media drains into this Eustachian tube and further into his throat, where he has had his voice box, vocal cords and other portions, including cancer taken out of his throat, causing the use of that voice box.  These voice boxes need to have a flap of skin put across them...and it needs to be held in place so that he can use the artificial device that he uses to make himself understood.  [S]ince the surgery for the larynx cancer, he's had to have that area around that open wound cauterized a number of times more so than is normal for this type of surgery, and [the Veteran] believes that the reason he has to continue to have these replacements of the area around these, the incision in his throat, is because of the chronic suppurative otitis media, this and the medical records that we provided today will show that he is growing some very abnormal types of flora and on, in and around his voice box, and it can becoming [sic] from no other place that he's aware of.

At the January 2011 Board hearing, W.C. stated that the Veteran's treating VA physician, Dr. Olson, has stated that the constant draining that occurs due to his otitis media could have irritated his vocal cords.  W.C. also testified that another VA doctor, B.M., also stated that his otitis media may have caused the problems he was having with his larynx.  

Due to the complex medical nature of this issue, the verbal opinions purportedly offered by the Veteran's treating physicians, and the subjective complaints of the Veteran, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of any residuals of larynx cancer due to undergoing laryngectomy.

In light of these matters being remanded, updated treatment records from the Albuquerque VA Medical Center (VAMC) for the period January 13, 2010, to the present must be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's updated treatment records from the Albuquerque VAMC for the period January 13, 2010, to the present.

2.  The Veteran should be afforded an examination with an otolaryngologist to determine the severity of his suppurative otitis media, and the residuals of any larynx cancer/laryngectomy.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported.  

The examiner should state whether the Veteran has a peripheral vestibular disorder due to his service-connected suppurative otitis media, right ear and/or hearing loss, right ear, and a description of all manifestations, to include whether the Veteran suffers from dizziness or staggering; and, whether the Veteran has Meniere's syndrome (endolymphatic hydrops) due to his service-connected suppurative otitis media, right ear and/or hearing loss, right ear, and a description of all manifestations, to include whether the Veteran suffers from vertigo and cerebella gait, and the frequency and duration of any such manifestations.  

The examiner should also state whether the Veteran has labyrinthitis, facila nerve paralysis, or bone loss of skull due to his service-connected suppurative otitis media, and a description of all manifestations.

With regard to his claimed residuals of larynx cancer/laryngectomy, the examiner should respond to the following:

a)  Please identify all residuals associated with larynx cancer/laryngectomy;

b)  Are any residuals of larynx cancer/laryngectomy at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected suppurative otitis media; and/or

c)  Are any residuals of larynx cancer/laryngectomy at least as likely as not (a 50 percent or higher degree of probability) aggravated by the Veteran's service-connected suppurative otitis media.

All opinions and conclusions expressed must be supported by a complete rationale.  The examiner should reconcile opinions with the clinical evidence and subjective complaints of the Veteran.  

3.  The RO/AMC should then readjudicate the issue of entitlement to service connection for residuals of larynx cancer due to undergoing laryngectomy per § 3.310, and entitlement to an increased rating for suppurative otitis media.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


